


STOCKHOLDERS’ AGREEMENT
This STOCKHOLDERS’ AGREEMENT (this “Agreement”) is dated as of July 29, 2015,
and is entered into by and among Comstock Mining Inc. (the “Company”), Northern
Comstock LLC (“Northern Comstock”), DWC Resources Inc. (“DWC”), The InterGroup
Corporation (“InterGroup”), Santa Fe Financial Corporation (“Santa Fe”),
Portsmouth Square, Inc. (“Portsmouth”), and John V. Winfield, (“Winfield,” and
together with Northern Comstock, DWC, InterGroup, Portsmouth and Sante Fe, the
“Holders”).
WITNESSETH:
WHEREAS, pursuant to the Restructuring Agreement by and among the Company and
the Holders, dated as of the date hereof (the “Restructuring Agreement”), the
Holders agreed to take certain actions, including the amendment of the
certificates of designation of rights, preferences, rights and limitations of
the Company's outstanding shares of convertible preferred stock that will result
in all of such shares converting into shares of common stock, $0.000666 par
value per share, of the Company (the “Common Stock”); and
WHEREAS, the parties hereto wish to provide for certain restrictions on the
ability of the Company to incur Debt (as defined below) on the terms and subject
to the conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth and other good, valuable and sufficient
consideration, the receipt of which is hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:
Section 1. Definitions
1.1 Defined Terms. As used herein, the following terms shall have the following
meanings:
“Agreement” has the meaning set forth in the title.
A Person shall be deemed the “Beneficial Owner” of any securities which such
Person or any of such Person’s “affiliates” or “associates” (for purposes of
this definition, within the meaning of Rule 12b-2 under the Exchange Act) is
deemed to “beneficially” own, directly or indirectly, (for purposes of this
definition, within the meaning of Rule 13d-3 under the Exchange Act, except
that, for purposes of the definition of “Beneficial Owner,” a person shall be
deemed to be the beneficial owner of securities where such person has the right
to acquire beneficial ownership at any time by any means, notwithstanding the
reference to 60 days in Rule 13d-3(d)(1)(i) under the Exchange Act) or any
securities which such Person or any of such Person’s “affiliates” or
“associates,” directly or indirectly, has the right or obligation to acquire
(regardless of whether such right is revocable, conditional, or exercisable
immediately or only after the occurrence of a default or triggering event, the
passage of time or the giving of notice, or both, or otherwise) pursuant to any
Contract or any written or oral arrangement or understanding, including upon the
exercise of conversion rights, exchange rights, purchase rights, warrants or
options, or otherwise (other than customary agreements with and among
underwriters and selling group members with respect to a bona fide public
offering of securities and customary agreements with or among initial purchasers
with respect to a bona fide institutional private offering of securities).
“Board” means the Board of Directors of the Company.
A “Change in Control” shall be deemed to occur if any of the following events or
circumstances shall occur:
(a) any “person” or “group” (for purposes of this definition, within the meaning
of Section 13(d) or 14(d)(2) of the Exchange Act) becomes the Beneficial Owner
of more than 50% of the then outstanding Common Stock or more than 50% of the
then outstanding voting securities of the Company;
(b) any “person” or “group” acquires by irrevocable proxy or otherwise the right
to vote on any matter or question with respect to more than 50% of the then
outstanding Common Stock or more than 50% of the combined voting power of the
then outstanding voting securities of the Company;
(c) the stockholders of the Company approve a plan of dissolution or complete or
substantially complete liquidation of the Company or the Board approves such a
plan (other than in connection with a Non-Organic Change); or
(d) any consummation of:
(i) a reorganization, restructuring, recapitalization, reincorporation, merger
or consolidation of the Company (a “Business Combination”) unless, following
such Business Combination, (A) all or substantially all of the “persons” or
“groups” who were




--------------------------------------------------------------------------------




the Beneficial Owners of the Common Stock and the voting securities of the
Company outstanding immediately prior to such Business Combination Beneficially
Own, directly or indirectly, more than 50% of each of the common equity
securities and the combined voting power of the voting securities of the Person
resulting from such Business Combination outstanding after such Business
Combination (including a Person, which as a result of such Business Combination,
owns the Company or all or substantially all of the assets of the Company) in
substantially the same proportions as their Beneficial Ownership immediately
prior to such Business Combination of each of the then outstanding Common Stock
and the voting power of the then outstanding voting securities of the Company,
respectively, (B) no “person” or “group” (excluding (x) any Person resulting
from such Business Combination and (y) any employee benefit plan (or related
trust) of the Company or any Person resulting from such Business Combination)
Beneficially Owns more than 50% of the common equity securities or more than 50%
of the combined voting power of the voting securities of the Person resulting
from such Business Combination outstanding after such Business Combination,
except to the extent that such Beneficial Ownership existed prior to such
Business Combination with respect to the then outstanding Common Stock and the
then outstanding voting securities of the Company, and (C) at least a majority
of the members of the board of directors (or similar governing body) of the
Person resulting from such Business Combination were members of the Board at the
earliest of the time of the execution of the initial agreement providing for
such Business Combination or at the time of the action of the Board approving
such Business Combination or at the time of action of the stockholders of the
Company approving such Business Combination (a Business Combination that
satisfies all of the requirements of clauses (A) through (C) being called a
“Non-Organic Change”); or
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company, whether held directly or indirectly through one or more subsidiaries
(excluding any pledge, mortgage, grant of security interest, sale-leaseback or
similar transaction (x) in the ordinary course of business or (y) in connection
with any loan credit facility, bonds, debentures, notes or other indebtedness or
debt securities or any other financing, credit or credit enhancement
transaction, but including any foreclosure sale).
“Contract” means a written or oral contract, agreement, note, bond, mortgage,
indenture, deed of trust, lease, sublease, license, sublicense, purchase or sale
order, or other commitment, obligation or instrument of any kind that is legally
binding or enforceable under applicable Law.
"Debt" means (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business, and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with generally accepted accounting principles.
“Exchange Act” means the Securities Exchange Act of 1934 (including the rules
and regulations promulgated thereunder).
 
“Governmental Entity” means any domestic (including federal, state or local) or
foreign government, any political subdivision thereof or any court,
administrative or regulatory agency, department, instrumentality, body,
commission or other governmental authority or agency.
“Holder” has the meaning set forth in the title.
“Incur” means to create or assume, as well as incur, Debt, and, for purposes of
this definition, Debt that may be incurred in multiple borrowings at the same or
different times or borrowed, repaid and re-borrowed is deemed incurred at the
time of authorization thereof by the Board and not at the time of borrowing or
re-borrowing. In giving pro forma effect to the incurrence of Debt, the
repayment of any other Debt and the results of any business (or any property or
asset constituting an operating line of business, product line or equivalent) to
be acquired with the proceeds of the Debt to be incurred shall also be given
effect.
“Judicial Authority” means a court, arbitrator, special master, receiver,
tribunal or similar body of any kind.
“Law” means a treaty, code, statute, law (including common law), rule,
regulation or ordinance of any kind of any Governmental Entity.
“Order” means a judgment, writ, decree, directive, decision, injunction, ruling,
award or order (including any consent decree or cease and desist order) of any
kind of any Governmental Entity or Judicial Authority.
“Permitted Indebtedness” means, with respect to the Company, any: (a) Debt and
other obligations arising in the ordinary course of operations or business such
as those in respect of business expense reimbursements, workers’ compensation
claims,




--------------------------------------------------------------------------------




bid or performance bonds, reclamation or appeal bonds, surety bonds or letters
of credit, leases or deferred purchase price of equipment, trade credit,
endorsement of checks, and completion guarantees, (b) Debt under a revolving
credit facility from banks or similar financial institutions in a principal
amount of up to $5,000,000, (c) Debt incurred to finance the acquisition,
construction or improvement of any newly acquired business, property or asset so
long as recourse with respect to such Debt is limited solely to such newly
acquired business, property or asset; and (d) Debt existing as of the date
hereof.
“Person” means any individual, firm, corporation, partnership, company, limited
liability company, trust, joint venture or other entity.
“Restructuring Agreement” has the meaning set forth in the recitals.
“Shares” means the 39,430,392 shares of Common Stock Beneficially Owned by the
Holders after giving effect to the transactions under the Restructuring
Agreement.
1.2 Interpretation. Unless otherwise stated in this Agreement:
(a) the words “hereof”, “hereby” and “hereunder,” and correlative words, refer
to this Agreement as a whole and not any particular provision;
(b) the words “includes” and “including”, and correlative words, are deemed to
be followed by the phrase “without limitation”;
(c) the word “written” and the phrase “in writing,” and correlative words and
phrases, include e-mail, pdf and facsimile transmissions;
(d) the words “asset” and “property” are synonymous and include owned, leased
and licensed real, personal and intangible property of every kind, including
contractual rights, tort claims, cash, securities and information;
(e) the masculine, feminine or neuter form of a word includes the other forms of
such word and the singular and plural forms of a word have correlative meanings;
(f) the word “or” is not exclusive;
(g) the words “will” and “shall” shall be construed to have the same meaning and
effect;
(h) references to any Contract mean such Contract as amended and, in the case of
any Law, mean such Law as amended, supplemented or modified and any successor
Law and, in the case of any Contract, includes any and all side letters,
exhibits, annexes, schedules and documents attached or related thereto,
incorporated therein or constituting a part thereof;
(i) references to a Section or Schedule mean a Section of or a Schedule to this
Agreement;
(j) references to “amendments” of a Contract or other document, and correlative
terms, include amendments, modifications, supplements, novations, waivers,
releases, discharges and other changes to such Contract or document;
(k) the word “party” refers to a party to this Agreement; and
(l) capitalized terms that are correlative to terms defined in Section 1.1 shall
have correlative meanings.
Section 2. Limitations on Incurring Debt
(a) The Company shall not Incur any Debt for any purpose unless such Incurrence
shall have been authorized by the Board. The Board shall not authorize the
Incurrence of Debt for any purpose unless the Board shall have determined, in
accordance with its fiduciary duties, that such Incurrence is in the best
interest of the stockholders of the Company and, in its judgment, appropriately
balances achievement of strategic objectives, the financial condition and
liquidity of the Company (on a consolidated basis) and the cost of and
availability of capital to the Company (on a consolidated basis).
(b) Subject to its fiduciary duties and other requirements under applicable Law,
the Board shall not authorize the Company to Incur any Debt other than Permitted
Indebtedness.
Section 3. Termination




--------------------------------------------------------------------------------




(a) The obligations of the Company under this Agreement shall terminate (i) upon
the consummation of a Change in Control or (ii) the date upon which Holders
cease to Beneficially Own at least 30,000,000 Shares (as adjusted for any stock
split, stock dividend, combination, or other recapitalization or
reclassification effected after the date hereof).
(b) Notwithstanding anything contained in this Agreement to the contrary,
neither the Company nor the Board shall have any obligations under this
Agreement if any Person shall have breached his or its obligations under the
Restructuring Agreement in any material respect.
(c) Unless terminated earlier in accordance with Section 3(a) or Section 3(b) of
this Agreement, or by mutual written consent of the parties, this Agreement
shall terminate on the fifth (5th) anniversary of the date of this Agreement.
Section 4. Miscellaneous
4.1 Notice. All notices, demands and other communications required or permitted
to be given pursuant to this Agreement shall be given in writing, shall be
transmitted by personal delivery, by an nationally recognized courier service,
by registered or certified mail, return receipt requested, postage prepaid, or
by facsimile and shall be addressed as follows:
When the Company is the intended recipient:
Comstock Mining Inc.
PO Box 1118
Virginia City, Nevada 89440
Attention: Chief Executive Officer
Facsimile: (216) 676-2526
With a copy (which shall not constitute notice) to:


Withers LLP
157 Church Street, 12th Floor
New Haven, CT 06510
Attention: Clyde W. Tinnen
When any Holder is the intended recipient to:


The InterGroup Corporation
10940 Wilshire Blvd # 2150
Los Angeles, CA 90024
Attention: John Winfield
A party may designate a new address to which notices or demands required or
permitted to be given pursuant to this Agreement shall thereafter be transmitted
by giving written notice to that effect to the other parties. Each notice or
demand transmitted in the manner described in this Section 4.1 shall be deemed
to have been given, received and become effective for all purposes at the time
it shall have been: (a) delivered to the addressee as indicated by the return
receipt (if transmitted by mail), the affidavit of the messenger (if transmitted
by personal delivery), the receipt of the courier service (if transmitted by
courier service), or the answer back or call back (if transmitted by facsimile);
or (b) presented for delivery to the addressee as so indicated during normal
business hours, if such delivery shall have been refused for any reason.
4.2 Interpretation. All parties have participated substantially in the
negotiation and drafting of this Agreement and no ambiguity herein shall be
construed against the draftsman. The headings set forth herein have been
inserted for convenience of reference only, shall not be considered a part
hereof and shall not limit, modify or affect in any way the meaning or
interpretation hereof.
4.3 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or Law, or public policy, all
other terms, conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.


4.4 Amendments; Waiver.




--------------------------------------------------------------------------------




(a) This Agreement may be amended, modified or waived only by an instrument in
writing executed by all of the parties or their respective successors or
assigns.
(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable Laws.
4.5 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.
4.6 Entire Agreement; No Third-Party Beneficiaries. Except for the Restructuring
Agreement, this Agreement (a) constitutes the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof and (b) is not intended to
confer upon any stockholder or creditor of the Company or any other Person
(other than the parties and their permitted successors and assigns) any rights
or remedies. No Person shall be, or be deemed to be, a third party beneficiary
(or equivalent) under this Agreement.
4.7 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Nevada, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of Laws thereof.
4.8 Successors’ Assignment. This Agreement shall bind the parties and their
successors and assigns and inure to the benefit of the parties and their
permitted assigns. Neither this Agreement nor any rights or obligations under
this Agreement shall be assigned, in whole or in part, by any party without the
prior written consent of the other parties. Any purported assignment in
violation of this Agreement shall be void.
 
4.9 Forum Selection. Any controversy, claim or dispute of whatever nature
arising between the parties, including those arising out of or relating to any
agreement between the parties or the breach, termination, enforceability, scope
or validity thereof, whether such claim existed prior to or arises on or after
the date hereof, shall be adjudicated in a state or federal court in the City of
New York, in the State of New York. The prevailing party in such dispute shall
be entitled to recover all reasonable fees and expenses including, without
limitation, reasonable attorneys’ fees and expenses incurred in connection
therewith.
4.10 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT. EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN
THIS SECTION 4.10.
4.11 Injunctive Relief. Each of the parties agrees that money damages for a
breach hereof by it or them is unlikely to be calculable, that such a breach is
likely to cause irreparable harm to the aggrieved Person and that remedies at
Law are likely to be inadequate to protect the aggrieved Person against any
actual or threatened breach hereof. Accordingly, each of the parties agrees that
the other parties may seek injunctive relief in favor of the aggrieved Person in
the event of any such breach or threatened breach, without proof of actual
damages and without the requirement of posting bond or other security. Such
relief shall not be the exclusive remedy for a breach or threatened breach
hereof, but shall be in addition to all other rights and remedies available at
Law, in equity or otherwise to the aggrieved Person.
 








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.




By: /s/ John V. Winfield
Name: John V. Winfield






NORTHERN COMSTOCK LLC


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Manager




THE INTERGROUP CORPORATION


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman




PORTSMOUTH SQUARE, INC.


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman




SANTA FE FINANCIAL CORPORATION


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman




DWC RESOURCES, INC.


By: /s/ John V. Winfield
Name: John V. Winfield    
Title: Chairman


COMSTOCK MINING INC.


By: /s/ Corrado De Gasperis
Name: Corrado De Gasperis    
Title: Chief Executive Officer
.
 


 
 






